Citation Nr: 0724632	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  05-31 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.  

2.  Entitlement to service connection for bilateral pes 
planus (flat feet).

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for a bilateral ankle 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1982 to December 
1982, with various periods of active duty for training in the 
Reserves between 1983 and 1988.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied entitlement to service connection for 
a disability of the lumbar spine, a bilateral knee 
disability, a bilateral ankle disability, and bilateral flat 
feet.

In May 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

The issue of service connection for a lumbar spine disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not establish the presence of 
a bilateral knee disability during active duty service, 
during active duty for training, or currently.  

2.  The evidence of record does not establish the presence of 
a bilateral ankle disability during active duty service, 
during active duty for training, or currently.  

3.  The evidence of record does not establish the presence of 
bilateral pes planus during active duty service, during 
active duty for training, or currently.  


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 101, 1101, 1110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  A bilateral ankle disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 101, 1101, 1110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2006).

3.  Bilateral pes planus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101, 1101, 1110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection for a bilateral knee 
disability, bilateral ankle disability, and bilateral pes 
planus are denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

Although the veteran was not afforded a VA examination to 
determine whether current orthopedic disorders of the knees, 
ankles and feet exist, as well as the likely etiology of any 
current orthopedic disabilities of the knees, ankles, and/or 
feet, no such examination is necessary in this case because 
there is no evidence of an in-service knee, ankle or foot 
disability, and the record does not reflect the presence of a 
current chronic disability associated with claimed knee pain, 
ankle pain and foot pain.  In disability compensation 
(service connection) claims, VA must provide a medical 
examination [for a nexus opinion, as applicable] when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for a lumbar spine 
disability, a bilateral knee disability, a bilateral ankle 
disability and flat feet.  At his personal hearing in May 
2007, the veteran testified that he had current knee pain, 
ankle pain, flat feet and degenerative joint disease of the 
spine as a result of the rigors of basic training and active 
duty training in the Reserves.   

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The term "active duty for training", or ACDUTRA, is, inter 
alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  The term "inactive duty for training" , or 
INACDUTRA, means, inter alia, duty other than full-time duty 
prescribed for Reserves or the National Guard of any state.  
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

"Injury" is defined as harm resulting from some type of 
external trauma and "disease" is defined as harm resulting 
from some type of internal infection or degenerative process.

Under the regulations, active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty, or any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131.

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In this case, the service medical records are silent with 
regard to any complaints, findings or diagnosis of any 
orthopedic disability involving the legs, knees, ankles or 
feet.  

Similarly, the post-service evidence of record is negative 
for any treatment or diagnosis of any orthopedic disability 
of the legs, knees, ankles or feet.  The record does contain 
a typewritten memorandum dated in May 2004 from a private 
doctor who noted the veteran's complaints of pain in the 
lower extremities, including the knees and ankles, and who 
indicated that they may be service-related.  Despite this 
opinion, however, this document does not provide a current 
diagnosis of an underlying chronic condition.  In other 
words, the private doctor noted that the veteran had pain in 
his knees and ankles, but he did not provide an examination 
report or any details regarding treatment or a diagnosis.  
Moreover, the private doctor provided no rationale as to why 
the pain may be related to service.  

At his personal hearing in May 2007, the veteran testified 
that he has simply lived with the pain since service, and has 
not sought treatment for the pain in his knees and ankles.  

Thus, in sum, the evidence of record establishes that the 
veteran has complained of pain.  A symptom such as pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not constitute a disability for which 
service connection may be granted, unless there is a medical 
nexus linking the veteran's pain to an incident in service.  
See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  Specifically a "pain alone" claim must fail when 
there is no sufficient factual showing that the pain derived 
from an in-service disease or injury.  Such pain cannot be 
compensable in the absence of proof of an in-service disease 
or injury to which the current pain can be connected by 
medical evidence.  

For veterans, disability compensation derives from two 
statutes, sections 1110 and 1131 of Title 38 of the United 
States Code.  Both provide for compensation, beginning with 
the following words; "For disability resulting from personal 
injury suffered or disease contracted in line of duty..."  
Thus, in order for a veteran to qualify for compensation 
under those statutes, the veteran must prove the existence of 
disability, and that the disability resulted from a disease 
or injury that occurred in the line of duty.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Stated 
differently, a claim fails in the absence of disability or 
the absence of disease or injury.

Continued complaints of pain after service do not suffice to 
establish a medical nexus, where the issue at hand is of 
etiology, and requires medical opinion evidence.  Pain cannot 
be compensable in the absence of proof of an in-service 
disease or injury to which the current pain can be connected 
by medical evidence.  See Sanchez.  

The Board is mindful of the veteran's sincere belief that his 
knee and ankle pain entitle him to grants of service 
connection.  Nonetheless, the veteran is not shown to have an 
actual knee, or ankle problem other than his subjective 
complaints of pain.  Moreover, even if a current disability 
was shown, there is no evidence of any in-service onset.  As 
such, absent evidence of an actual knee and/or ankle 
disability that is etiologically related to an injury or 
disease in service, the veteran's claims of service 
connection for a bilateral knee disability and a bilateral 
ankle disability are not supported by the evidence.  A claim 
for service connection requires medical evidence showing that 
the veteran currently has the claimed disability.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) [service 
connection may not be granted unless a current disability 
exists].  The record contains no evidence of a current 
bilateral ankle disability or a current bilateral knee 
disability.  

Turning now to the claim of service connection for flat feet, 
the veteran submitted a photo copy of the bottom of his feet, 
presumably to support a finding of current disability of 
bilateral pes planus.  It appears that by way of the 
photocopy of the bottom of his feet, the veteran is 
attempting to show that his foot arches were absent, 
bilaterally.  The veteran reported that the images were taken 
by a "foot doctor" in Denver and supplied the address and 
phone number of the doctor.  The RO subsequently contacted 
the veteran to inquire about the address supplied regarding 
the "foot doctor."  In response, the veteran informed the 
RO that the address corresponded to the "Good Feet Store" 
and that there was no doctor there, just a foot specialist.  

Although the veteran's fellow serviceman provided a lay 
statement indicating that the veteran complained of back and 
foot pain on numerous occasions, the veteran never sought 
treatment for flat feet during active service, or during 
active duty training in the Reserves.  

Thus, in sum, there is no in-service evidence of complaints, 
findings or diagnosis of flat feet or pain in the feet.  And, 
even assuming the photocopies of the veteran's feet 
demonstrated the existence of pes planus, there is no 
competent medical evidence linking the condition to service.  
The veteran testified that he had not sought treatment for 
his flat feet from a doctor, either during or after service.

Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran or the "foot specialist" currently 
possesses a recognized degree of medical knowledge that would 
render their opinions competent as to whether the rigors of 
boot camp and/or active duty for training caused flat feet.   
See Washington v. Nicholson, 19 Vet App 362 (2005).  

As the preponderance of the evidence is against the claims of 
service connection for a bilateral knee disability, a 
bilateral ankle disability, and bilateral pes planus, the 
doctrine of reasonable doubt is not for application and 
service connection is not warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.  


ORDER

Service connection for a bilateral knee disability is denied.  

Service connection for a bilateral ankle disability is 
denied.  

Service connection for bilateral pes planus disability is 
denied.  


REMAND

The post-service medical evidence of record reveals that the 
veteran currently suffers from a lumbar spine disability.  
More specifically, a January 2003 magnetic resonance imaging 
(MRI) reveals disc bulges at L4-5 and L5-S1 superimposed on 
developmental canal narrowing.  Posterior annular tears were 
seen at both of those levels, but there was no discrete 
herniation.  Additionally, there was resultant mild bilateral 
neural foraminal narrowing at L4-5.  Mild central narrowing 
was also observed.  Finally, the report noted a Tarlov's cyst 
at the S1-2 level of the sacrum.  Additional records show 
ongoing treatment for back pain, and records from the Social 
Security Administration indicate that the veteran is in 
receipt of Social Security Disability due to his lumbar spine 
condition.  

The veteran maintains that his back pain began during 
service.  In support of his contentions, the veteran 
submitted a lay statement from a fellow serviceman who served 
with him in the Marine Corps from 1984 through 1988.  The 
fellow serviceman reported that the veteran complained of 
severe back and leg pain on numerous occasions during 
service.  

The veteran also submitted a memorandum from a private doctor 
in May 2004, who stated that the veteran's degenerative 
disorder of his back, as well as his other complaints of 
orthopedic pain in the lower extremities, may have been 
contributed to by his time in the service and the training 
exercises he took part in.  

In light of the evidence showing a current back disability, 
as well as the veteran's corroborated complaints of back pain 
in service, an examination is necessary to determine the 
likely etiology of the current lumbar spine disability.  

All pertinent treatment records should be obtained and 
associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
lumbar spine, not already associated with 
the claims file.  

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and likely etiology of the lumbar 
spine disability.  The claims folder must 
be made available to and reviewed by the 
examiner in conjunction with the 
requested study.  The examiner in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the claimed lumbar spine disability.  
The examiner should first identify the 
lumbar spine disability, and then provide 
an opinion, with adequate rationale, as 
to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any current lumbar spine disability 
had its onset during service, based on 
all of the pertinent VA and private 
medical evidence in the claims file.  In 
particular, the examiner should consider 
the service medical records and VA 
records, as well as any additional 
pertinent medical evidence that is 
obtained and associated with the claims 
file subsequent to this remand.  All 
findings must be reported in detail and 
all indicated testing must be 
accomplished.  Importantly, the opinion 
must be supported by a complete rationale

3.  Following completion of the 
development requested, readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


